In a proceeding for the support of a wife and two infant children, the husband appeals from an order of the Family Court, Queens County, entered August 12, 1964, which denied his motion to dismiss the proceeding on the ground that the Family Court has no jurisdiction. Order reversed on the law; motion to dismiss granted, and petition dismissed without prejudice to an application by petitioner in the Supreme Court to refer the matter to the Family Court. No issues of fact were considered. Prior to the institution of this proceeding the petitioner had obtained a judgment of separation against respondent in the Supreme Court, Queens County. The judgment provided for the support of the wife and children and also specified that “ this order or decree may be enforced or modified only in the Supreme Court.” Under the circumstances, we are of the opinion that the Family Court has no jurisdiction (Family Ct. Act, §§ 461, 466, subd. [b]; N. Y. Const., art. VI, § 13, subd. c). Bel dock, P. J., Brennan, Hill, Rabin and Benjamin, JJ., concur.